Citation Nr: 1116529	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis.

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella, right knee, with early degenerative signs of the medial femoral condyle of the right knee.

4.  Entitlement to a compensable rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to December 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

In a July 2008 statement (included within the notice of disagreement), the Veteran raised a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) claimed as secondary to asthma and service-connected chronic sinusitis.  A March 2009 rating decision denied the issues of asthma and COPD (to include COPD as secondary to asthma).  In the Veteran's March 2009 substantive appeal, as well as in testimony at the Travel Board hearing, he again raises COPD as secondary to service-connected sinusitis.  The issue of entitlement to service connection for COPD claimed as secondary to service-connected chronic sinusitis has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and such is referred to the RO for appropriate action.

The Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when unemployability due to the disability being evaluated is reasonably raised by the claimant or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the January 2010 Travel Board hearing, the Veteran testified that he was given disability retirement for a number of different conditions, to include his back, depression, COPD, sleep apnea, carpal tunnel, his shoulders and knees, etc. (see page 11 of the hearing transcript).  As the record does not show that he is claiming he is unemployable due solely to his service-connected disabilities, the Board will not address the issue of TDIU as it has not been reasonably raised by the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

During the Veteran's January 2011 Travel Board hearing, he testified that he received a disability retirement from the United States Postal Service in October 2009.  The record reflects that complete Office of Personnel Management (OPM) disability records are not associated with the claims file.  While OPM records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of OPM records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies of any OPM disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) with respect to requesting records from Federal facilities.


Service connection claim:

In an August 2007 claim, the Veteran indicated that his left knee disability began in service in March 1980.  A February 1980 service treatment record shows that the Veteran was seen for left knee complaints which he reported he experienced for two weeks prior.  Physical examination was essentially unremarkable.  Treatment consisted of heat and medications.  No diagnosis was rendered.  The Veteran was instructed to return to the clinic as needed.  On separation examination, clinical evaluation of the left lower extremity was normal.

On November 2007 VA examination, the examiner did not address the left knee; accordingly the examination report with regards to the Veteran's left knee disability is inadequate for rating purposes. 

In the July 2008 notice of disagreement, the Veteran requested service connection for his left knee condition as secondary to the service-connected right knee disability.

At the January 2011 videoconference hearing, the Veteran claimed that his current left knee disability is related to his service-connected right knee disability.  Specifically, he testified (see pages 14-17 of the hearing transcript) that his left knee was increasing in pain due to him compensating for the right knee disability.  The Veteran indicated that he was issued a cane from VA around 2008 as a result of his knees (to include the left knee) giving out.  The Veteran also indicated that he has experienced left knee discomfort for many years.  Notably, he is competent to observe his own left knee discomfort.  (See Layno v. Brown, 6 Vet. App. 465, 470 (1994)).

The U.S. Court of Appeals for Veterans Claims (Court) has issued a decision in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that addresses the requirements of 38 C.F.R. § 3.159(c)(4).  This regulation provides that an examination or medical opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The Court held that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

As the record shows notation of left knee complaints and treatment in service, and evidence (the Veteran's testimony) of postservice left knee problems, the "low threshold" standard of McLendon is met, and a VA examination to determine the nature and etiology of any current left knee disorder is warranted.  
Additionally, as noted, the Veteran's theory of entitlement also includes secondary service connection.  The Board notes that service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes, however, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Veteran has not been afforded a VA examination to determine whether or not his left knee disability was indeed caused or aggravated (in light of Allen v. Brown, 7 Vet. App. 439, 448 (1995)) by his service-connected right knee disability.  As the questions presented in this matter are essentially medical in nature, a VA examination to secure a medical advisory opinion is necessary.  See 38 U.S.C.A. § 5103A.

The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the RO and the VA examiner is directed to these changes (and to Allen) so that the report of the VA examination directed by the Board include the necessary information.

Increased ratings:

Regarding the Veteran's low back, right knee, and chronic sinusitis disabilities, at the Travel Board hearing, he testified that such disabilities had increased in severity since his last examinations in November 2007.  Specifically, he stated that he experiences increasing pain with movement; has decreased range of motion; experiences an increase in mucous production, fluid in ears, and breathing difficulty.  In light of the allegations of increasing disability and that nearly 4 years have passed since he was last examined, new examinations to determine the current severity of these disabilities are necessary. 

Notably, as this appeal is from the initial ratings assigned with the award of service connection staged ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1. Obtain the Veteran's treatment records from the VA Medical Center in Memphis from May 2009 to the present.

2. The AMC should secure for association with the claims file copies of the OPM disability retirement records.  If such records are unavailable or do not exist, the RO must obtain certification from OPM stating such is the case (and the Veteran should be so advised).


3. After obtaining the above evidence, to the extent available, the AMC should arrange for the Veteran to be examined by an appropriate provider to determine the likely etiology of his current left knee disability.  The Veteran should be properly notified of the examination(s) and of the consequences of a failure to appear.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Based on review of the record (noting both the complaint in service and the postservice complaints) and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's left knee disability is at least as likely as not related to his service, and specifically the left knee complaint noted therein?  The examiner must explain the rationale for all opinions given.  

Additionally, to the extent possible, the examiner should provide the following opinion: Is it at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was caused or aggravated (i.e., chronically worsened) by his service-connected right knee disability?  If the examiner finds that the Veteran's left knee disability was not caused, but was aggravated by, his service-connected right knee disability, the examiner should identify the baseline level of severity of the left knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left knee disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  The examiner must explain the rationale for all opinions expressed. 

4. After obtaining the above evidence, to the extent available, the AMC should arrange for the Veteran to be examined by an appropriate provider to determine the current severity of his service-connected low back and right knee disabilities.  The Veteran should be properly notified of the examination(s) and of the consequences of a failure to appear.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Any indicated studies, to specifically include ranges of motion, should be completed.  All symptoms and functional limitations due to the service-connected low back and right knee disabilities should be described in detail, and the examiner should explain the rationale for any opinions given.

5. After obtaining the above evidence, to the extent available, the AMC should also arrange for the Veteran to be examined by an appropriate provider to determine the current severity of his service-connected chronic sinusitis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

Any indicated studies should be completed.  All symptoms and functional limitations due to the service-connected sinusitis should be described in detail, and the examiner should explain the rationale for any opinions given.

6. The RO should ensure that all development sought above is completed (all questions posed are answered), and then re-adjudicate the matters on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

